DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Final Office Action 
mailed on June 19, 2020

All of the rejections under 35 U.S.C. 103 are withdrawn.



Claim Objections

Claim 3 is objected to because of the following informality:  in the last line a comma should be inserted between “(NVP)” and “methyl”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamahori et al. US 2009/0071826 A1 (hereafter “Kamahori”) as evidenced by Mizusaki et al. US 4,446,474 (hereafter “Mizusaki”).

Addressing claim 1, Kamahori discloses a biosensor (see the Abstract and paragraph [0003]) comprising 
an identification substance (312; Figure 3) that binds to a substance to be detected (
note the following

    PNG
    media_image1.png
    288
    329
    media_image1.png
    Greyscale

Also, altghough the passage below is in reagard to the Figure 1 the underlined poriot also applies to the Figuer 3 embodiment,

    PNG
    media_image2.png
    317
    372
    media_image2.png
    Greyscale


Also,

    PNG
    media_image3.png
    335
    323
    media_image3.png
    Greyscale

See paragraph [0011].), and 
an electrode (311), wherein 
the biosensor comprises an inhibitor (313, alkanethiol) that inhibits a substance not to be detected from attaching to at least one of the identification substance and the electrode (see Figure 3 and note the following

    PNG
    media_image4.png
    479
    348
    media_image4.png
    Greyscale

); 
the identification substance is in contact with the electrode (Figure 3); 
the inhibitor is formed of a polymer compound having a longer molecular chain than the identification substance (the Examiner acknowledges that Kamahori found that it is preferable that the inhibitor is formed of a polymer compound having a shorter or same length molecular chain than the identification substance, but Kamahori nevertheless, in order to reach such a finding, formed and tested biosensors wherein the inhibitor is formed of a polymer compound having a longer molecular chain than the identification substance.  These embodiments were still operable, although sub-optimal, suffering in response time or sensitivity.  See paragraphs [0037] – [0041].  It will be 
a self-assembled monolayer is formed on a surface of the electrode from the identification substance and the inhibitor (see Figure 3 and note the following

    PNG
    media_image5.png
    76
    342
    media_image5.png
    Greyscale

 ); and 
the biosensor detects a change in a charge density of the electrode caused by binding of the substance to be detected to the identification substance (The Kamahori Figure 3 is an ISFET.  See Kamahori paragraph [0028].  There is nothing to suggest that this ISFET functions other than a typical ISFET.  See Kamahori paragraph [0029].  As such, as evidenced by Mizusaki the biosensor will detect a change in a charge density of the electrode caused by binding of the substance to be detected to the identification substance.  See Mizusaki col. 4:65 – col. 5:28.).

Addressing claim 7, Kamahori Figure 3 does not show the details of the gate, in particular a gate insulating layer contacting the gate electrode.  However, as evidenced by Mizusaki a conventional ISFET comprises a gate insulating layer.  Note layer 7 in Mizusaki Figure 1.  Also see Mizusaki col. 3:17-34. 


Allowable Subject Matter

Claims 2, 8, and 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 4, and 11-16 are allowed, but note minor informality in claim 3 above.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 2 the combination of limitations requires that “the substance to be detected is glucose.”
	In contrast, the biosensor of Kamahori “relates to an anion concentration measuring device to measure anions, particularly chloride ions, in a biological component.”  See Kamahori paragraphs [0002] and [0003].


b) in claim 3 the combination of limitations requires “. . . ., and one or two or more inhibitor layers formed on the thin film and comprising the inhibitor; . . . .[italicizing by the Examiner]”
In contrast, in the biosensor of Takulapalli et al. US 7,994, 593 B2 the thin layer (302), which is formed of the identification substance, is formed on the 

c) in claim 4 the combination of limitations requires that “the identification substance is supported on a conductive or nonconductive particles support . . . wherein the conductive or nonconductive particles support comprises particles of gold (Au), platinum (Pt), silver (Ag), indium tin oxide (ITO), SiO2, or any combination thereof, . . . “
See Applicant’s detailed comments on pages 11-13 of the Amendment of November 12, 2020. 

d) in claim 8 the combination of limitations requires that “the identification substance is phenylboronic acid.”
In contrast, in Kamahori

    PNG
    media_image6.png
    90
    403
    media_image6.png
    Greyscale


	e) claim 9 depends from allowable claim 7.

	f) claims 11, 13, and 15 depend directly or indirectly from allowable claim 3.

	g) claims 12, 14, and 16 depend directly or indirectly from allowable claim 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	February 27, 2021